DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following claim limitation: “the shoe irrotatable with respect to the connector centerline” this claim language is at no point mention in the speciation of the application and isn’t presented in figures 1-3 as argued in applicant reply and therefore said claim language in claim 1, line 7 is consider new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliday et al. (US Patent 9,203,167 B2).
As per claim 1, Holliday teaches a connector 10 in figures 1-3, is a male coaxial connector 10 comprising: a post 16 surrounded by a body 22 and a fastener 50; the post 16, body 22, and fastener 50 surrounding a connector centerline (along middle portion of 10 seen in figure 5 and 9); a shoe 60 in a body sidewall window (adjacent to 54); the shoe 60 movable (movement shown in figures 2-3) toward the connector centerline (along middle portion of 10 seen in figure 5 and 9); and, the shoe 60 for fixing a coaxial cable C to the connector 10.
As per claim 2, Holliday teaches a connector 10 in figures 1-3, further comprising: an annular space 32 between the body 22 and the post 16; the annular space 32 for receiving a coaxial cable ground conductor 70; and, the shoe 60 movable (movement shown in figures 2-3) in the annular space 32 for squeezing a coaxial cable ground conductor 70 between the shoe 60 and the post 16.
As per claim 3, Holliday teaches a connector 10 in figures 1-3, further comprising; the body 22 having a body 22 end opposite a body neck 14; the shoe 60 extending between the body neck 14 and the body 22 end; and, proximate the body 22 end, a hinge (seen in figure 3, between element 56 and 58) of body material (see column 5, lines 40-50) connects (shown in figures 2-3) the shoe 60 to the body 22.
As per claim 4, Holliday teaches a connector 10 in figures 1-3, further comprising; a hinge (seen in figure 3, between element 56 and 58) that connects the shoe 60 to the body 22; and, an end cap 56 for passing over the hinge (seen in figure 3, between element 56 and 58).
As per claim 5, Holliday teaches a connector 10 in figures 1-3, wherein the shoe 60 begins to move toward the post 16 after the end cap 56 is moved toward the fastener 50 and after the end cap 56 passes over the hinge (seen in figure 3, between element 56 and 58).
As per claim 6, Holliday teaches a connector 10 in figures 1-3, is a male coaxial connector 10 comprising: a post 16 surrounded by a body 22 and a fastener 50; a ring 15 with arm (adjacent to 56)s inserted in the body 22, the arm (adjacent to 56)s longitudinally penetrating a body neck 14 and extending in a gap (seen in figure 3, between element 16 and 58) between the body 22 and the fastener 50; and, the ring 15 for electrically interconnecting a coaxial cable ground conductor 70 with the fastener 50.
As per claim 7, Holliday teaches a connector 10 in figures 1-3, further comprising arm (adjacent to 56) free ends that rub against the fastener 50.
As per claim 8, Holliday teaches a connector 10 in figures 1-3, where the ring 15 is for surrounding ground conductors 70 of a coaxial cable C.
As per claim 9, Holliday teaches a connector 10 in figures 1-3, where the surrounded ground conductors 70 are turned back over a coaxial cable insulating jacket B.
As per claim 10, Holliday teaches a connector 10 in figures 1-3, where a body sidewall shoe (middle portion of element 60) is for pushing the ring 15 against the surrounded ground conductors 70.
As per claim 11, Holliday teaches a connector 10 in figures 1-3, is a male coaxial connector 10 comprising: a post 16 surrounded by a body 22 and a fastener 50; the post 16, body 22, and fastener 50 surrounding a connector centerline (along middle portion of 10 seen in figure 5 and 9); a body 22 cut forming (shown in figures 2-3) a shoe 60 of body material (see column 5, lines 40-50); the shoe 60 movable (movement shown in figures 2-3) in a body sidewall window (adjacent to 54) toward the connector centerline (along middle portion of 10 seen in figure 5 and 9); and, the shoe 60 for fixing a coaxial cable C to the connector 10.
As per claim 12, Holliday teaches a connector 10 in figures 1-3, further comprising: a body hinge (seen in figure 3, between element 56 and 58) integral (seen in figure 1 and 3) with the shoe 60; and, the body hinge (seen in figure 3, between element 56 and 58) enabling movement (movement shown in figures 2-3) of the shoe 60 toward the connector centerline (along middle portion of 10 seen in figure 5 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831   
                                                                                                                                                                                                     /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831